NUMBERS 13-13-00544-CR, 13-13-00545-CR, &
                          13-13-00546-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MARKUS ANTONIUS GREEN,                                                  Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                         of DeWitt County, Texas



                        ORDER OF ABATEMENT
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam
      Appellant, Markus Antonius Green, has filed pro se motions in these pending

appeals:   (1) requesting the appointment of counsel on appeal; (2) requesting an

extension of time to perfect appeal; (3) seeking to compel the trial clerk to provide
appellant with the record; and (4) seeking to compel prison officials to provide appellant

with access to the law library.

       We ABATE these appeals and REMAND these causes to the trial court for further

proceedings consistent with this order. Upon remand the trial court shall utilize whatever

means necessary to determine whether appellant is entitled to new appointed counsel

and shall also make findings of fact and conclusions of law pertaining to the other pending

motions. The trial court shall further cause its findings and conclusions, and any orders

issued, to be included in a supplemental clerk's record to be filed with the Clerk of this

Court on or before the expiration of thirty days from the date of this order. Appellant’s

motions will be carried with the case pending receipt and review of the supplemental

record.

       It is so ordered.

                                                       PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of November, 2013.




                                            2